Case 18-00273   Doc 19-4   Filed 01/06/19 Entered 01/06/19 12:58:13   Desc Exhibit
                                  D Page 1 of 9




                EXHIBIT D
         Case 18-00273
                  Case 9:16-bk-06499-FMD
                         Doc 19-4 Filed 01/06/19
                                           Doc 14 Entered
                                                   Filed 08/29/16
                                                          01/06/19 12:58:13
                                                                    Page 1 of 48
                                                                              Desc Exhibit
                                         D Page 2 of 9

  Fill in this information to identify your case and this filing:
  Debtor 1               Chris                       E.                  Carhart
                         First Name                  Middle Name         Last Name

  Debtor 2
  (Spouse, if filing) First Name                     Middle Name         Last Name


  United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

  Case number
                                                                                                                            Check if this is an
  (if known)
                                                                                                                            amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                              12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                       What is the property?                         Do not deduct secured claims or exemptions. Put the
621 Seaview Court                                          Check all that apply.                         amount of any secured claims on Schedule D:
Street address, if available, or other description             Single-family home                        Creditors Who Have Claims Secured by Property.
                                                               Duplex or multi-unit building             Current value of the       Current value of the
                                                               Condominium or cooperative                entire property?           portion you own?
Marco Island                     FL       34145                Manufactured or mobile home                         $134,662.00                $134,662.00
City                             State    ZIP Code             Land
                                                               Investment property                       Describe the nature of your ownership
                                                               Timeshare                                 interest (such as fee simple, tenancy by the
Collier                                                                                                  entireties, or a life estate), if known.
                                                               Other
County
                                                                                                         50%
                                                           Who has an interest in the property?
Homestead                                                  Check one.
(FMV $269,325)
                                                               Debtor 1 only                                Check if this is community property
                                                               Debtor 2 only                                (see instructions)
                                                               Debtor 1 and Debtor 2 only
                                                               At least one of the debtors and another

                                                           Other information you wish to add about this item, such as local
                                                           property identification number:




Official Form 106A/B                                                   Schedule A/B: Property                                                       page 1
         Case 18-00273
                  Case 9:16-bk-06499-FMD
                         Doc 19-4 Filed 01/06/19
                                           Doc 14 Entered
                                                   Filed 08/29/16
                                                          01/06/19 12:58:13
                                                                    Page 2 of 48
                                                                              Desc Exhibit
                                         D Page 3 of 9
Debtor 1         Chris                      E.                    Carhart                              Case number (if known)
                 First Name                 Middle Name           Last Name

1.2.                                                      What is the property?                              Do not deduct secured claims or exemptions. Put the
3562 White Eagle Drive                                    Check all that apply.                              amount of any secured claims on Schedule D:
Street address, if available, or other description            Single-family home                             Creditors Who Have Claims Secured by Property.
                                                              Duplex or multi-unit building                  Current value of the            Current value of the
                                                              Condominium or cooperative                     entire property?                portion you own?
Naperville                       IL       60564               Manufactured or mobile home                                $799,000.00                 $799,000.00
City                             State    ZIP Code            Land
                                                              Investment property                            Describe the nature of your ownership
                                                              Timeshare                                      interest (such as fee simple, tenancy by the
                                                              Other                                          entireties, or a life estate), if known.
County
                                                                                                             50
                                                          Who has an interest in the property?
Home in IL                                                Check one.
(TENANTS BY THE ENTIRETIES NON
                                                              Debtor 1 only                                       Check if this is community property
SECTION 541 PROPERTY)
                                                              Debtor 2 only                                       (see instructions)
                                                              Debtor 1 and Debtor 2 only
                                                              At least one of the debtors and another

                                                          Other information you wish to add about this item, such as local
                                                          property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................           $933,662.00


  Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes

3.1.                                                      Who has an interest in the property?               Do not deduct secured claims or exemptions. Put the
Make:                         Audi                        Check one.                                         amount of any secured claims on Schedule D:
                                                              Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                        A4 2.0 T
                                                              Debtor 2 only                           Current value of the                   Current value of the
Year:                         2012                                                                    entire property?                       portion you own?
                                                              Debtor 1 and Debtor 2 only
Approximate mileage: 20,000                                   At least one of the debtors and another            $16,525.00                           $16,525.00
Other information:
2012 Audi A4 2.0 T (approx. 20000                             Check if this is community property
miles)                                                        (see instructions)
SEE APPRAISAL ATTACHED
3.2.                                                      Who has an interest in the property?               Do not deduct secured claims or exemptions. Put the
Make:                         Nissan                      Check one.                                         amount of any secured claims on Schedule D:
                                                              Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                        Juke S 2WD
                                                              Debtor 2 only                           Current value of the                   Current value of the
Year:                         2011
                                                              Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 60,000                                   At least one of the debtors and another            $12,125.00                           $12,125.00
Other information:
2011 Nissan Juke S 2WD (approx.                               Check if this is community property
60000 miles)                                                  (see instructions)
4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 2
Case 18-00273
         Case 9:16-bk-06499-FMD
                Doc 19-4 Filed 01/06/19
                                  Doc 14 Entered
                                          Filed 08/29/16
                                                 01/06/19 12:58:13
                                                           Page 9 of 48
                                                                     Desc Exhibit
                                D Page 4 of 9
                            Scanned Document #1
Case 18-00273
        Case 9:16-bk-06499-FMD
                Doc 19-4 Filed 01/06/19
                                  Doc 14 Entered
                                          Filed 08/29/16
                                                 01/06/19 12:58:13
                                                          Page 10 of Desc
                                                                     48 Exhibit
                                D Page 5 of 9
                           Scanned Document #1
        Case 18-00273
                Case 9:16-bk-06499-FMD
                        Doc 19-4 Filed 01/06/19
                                          Doc 14 Entered
                                                  Filed 08/29/16
                                                         01/06/19 12:58:13
                                                                  Page 26 of Desc
                                                                             48 Exhibit
                                        D Page 6 of 9

 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Chris                  E.                     Carhart                             An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    MIDDLE DISTRICT OF FLORIDA                                     MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                  Spouse
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                         No
      expenses of people other than                    Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.                    $442.00

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.

      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
      Case 18-00273
              Case 9:16-bk-06499-FMD
                      Doc 19-4 Filed 01/06/19
                                        Doc 14 Entered
                                                Filed 08/29/16
                                                       01/06/19 12:58:13
                                                                Page 33 of Desc
                                                                           48 Exhibit
                                      D Page 7 of 9

 Fill in this information to identify your case:
 Debtor 1           Chris                 E.                    Carhart
                    First Name            Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name           Last Name


 United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 Case number
                                                                                                                Check if this is an
 (if known)
                                                                                                                amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                     04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
        Married
        Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
        No
        Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 1
       Case 18-00273
               Case 9:16-bk-06499-FMD
                       Doc 19-4 Filed 01/06/19
                                         Doc 14 Entered
                                                 Filed 08/29/16
                                                        01/06/19 12:58:13
                                                                 Page 37 of Desc
                                                                            48 Exhibit
                                       D Page 8 of 9
Debtor 1         Chris                 E.                      Carhart                      Case number (if known)
                 First Name            Middle Name             Last Name

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes

  Part 5:         List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

Gifts with a total value of more than $600             Describe the gifts                                      Dates you gave   Value
per person                                             Knife set                                               the gifts
Kexin Carhart                                                                                                        12/15         $1,500.00
Person to Whom You Gave the Gift

621 Seaview Court
Number     Street

Marco Island, FL 34145


City                          State    ZIP Code


Person's relationship to you Spouse

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.

  Part 6:         List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                        page 5
        Case 18-00273
                Case 9:16-bk-06499-FMD
                        Doc 19-4 Filed 01/06/19
                                          Doc 14 Entered
                                                  Filed 08/29/16
                                                         01/06/19 12:58:13
                                                                  Page 38 of Desc
                                                                             48 Exhibit
                                        D Page 9 of 9
Debtor 1       Chris                   E.                    Carhart                        Case number (if known)
               First Name              Middle Name           Last Name


  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

                                                       Description and value of any property transferred        Date payment         Amount of
Miller, Hollander & jeda                               Attorneys fees $2,000; filing fees $335                  or transfer was      payment
Person Who Was Paid                                                                                             made

2430 Shadowlawn Drive, Suite                                                                                         07/27/16           $2,335.00
Number      Street

Naples, FL 34112


City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
       Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

                                                       Description and value of any           Describe any property or payments         Date transfer
John S Biallas Esquire                                 property transferred                   received or debts paid in exchange        was made
Person Who Received Transfer                           Advance payment retainer               $134,745                                     05/05/16
3 N 918 Sunrise Lane
Number      Street

St Charles, IL 60172


City                          State    ZIP Code

Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 6
